Citation Nr: 0609394	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for asbestosis


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from October 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in March 2006.  


FINDING OF FACT

Asbestosis was not present in service and is not 
etiologically related to service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for asbestosis.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.




The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), are 
applicable to the veteran's claim.  They provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in a March 2002 letter, prior to the RO's initial 
adjudication of the claim.  The Board notes that, even though 
the letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board also notes that the veteran has been afforded a VA 
examination and service medical records and pertinent VA 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  As discussed below, the Board has 
determined that VA has no duty in this case to obtain a 
medical opinion addressing the etiology of the veteran's 
asbestosis.

Accordingly, the Board will address the merits of the claim.  

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Asbestos Exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander. 

Analysis

The veteran currently has a diagnosis of asbestosis, 
apparently first diagnosed in June 2001, based on a February 
2001 biopsy.  However, service medical records are silent 
with respect to complaint or treatment for respiratory 
symptoms, and with respect to diagnosis or notation of a 
respiratory disorder.  The report of examination for 
discharge in January 1946 shows that the veteran's 
respiratory system was found to be normal on clinical 
evaluation, and that photofluorographic examination of the 
chest was negative.  

Further, there is no evidence beyond the veteran's statements 
that he was exposed to asbestos in service.  The veteran has 
asserted that his service aboard a naval vessel should 
entitle him to a presumption that he was exposed to asbestos.  
The VA adjudication manual M21-1, Part VI, 7.21 provides 
that, among the major occupations involving exposure to 
asbestos are mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, military equipment, etc.  
Service aboard a naval vessel is not listed among the major 
occupations involving asbestos exposure, nor is the veteran's 
military occupational specialty of welder. 

Moreover, even if the veteran were involved in an activity 
involving asbestos, in Dyment v. West, 13 Vet. App. 141, 145 
(1999), the Court found that provisions in the predecessor to 
paragraph 7.21 of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical-nexus evidence 
is required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VA O.G.C. Prec. Op. 
No. 04-00.

The veteran also contends that the protective equipment he 
used as a welder contained asbestos.  However, even conceding 
that the veteran's description of his equipment is accurate, 
there is nothing to support the assertion that simple use of 
materials containing asbestos would be expected to result or 
did result in inhalation of asbestos fibers.  

In essence, the evidence with respect to exposure to asbestos 
in service comes down to the veteran's statements.  The 
veteran is competent to describe his activities in service, 
such as his occupational specialty and the equipment he used.  
However, the Board has no basis to conclude that the veteran 
has the training or expertise necessary to identify asbestos, 
or to establish that it is at least as likely as not that he 
inhaled asbestos fibers in service.  The Board concludes that 
the second element is therefore not met.

With respect to the third element, medical nexus, the Board 
notes that there is no competent medical opinion of record 
that purports to relate the veteran's current asbestosis to 
his military service.  The Board has considered whether the 
duty to assist requires that a nexus opinion be obtained in 
this case.  As stated above, the VCAA provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such opinion is necessary to make a decision on 
the claim.  An opinion is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, as the evidence does 
not establish in-service exposure to asbestos, a nexus 
opinion is not necessary.  Cf. Charles v. Principi, 16 Vet. 
App. 370 (2002).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  See 
also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

In essence, the evidence of a nexus between the veteran's 
current asbestosis and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Service connection for asbestosis is denied



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


